ACCEPTED
                                                                                   03-14-00721-CV
                                                                                          4753444
                                                                         THIRD COURT OF APPEALS
                                                                                    AUSTIN, TEXAS
                                                                               4/2/2015 4:38:04 PM
                                                                                 JEFFREY D. KYLE
                                                                                            CLERK
                            Case No. 03-14-00721-CV

                                                         FILED IN
                                                  3rd COURT OF APPEALS
                       IN THE COURT OF APPEALS        AUSTIN, TEXAS
                   FOR THE THIRD DISTRICT OF TEXAS4/2/2015 4:38:04 PM
                            AUSTIN, TEXAS           JEFFREY D. KYLE
                                                          Clerk

                               RAUL MARTINEZ,
                                    Appellant,
                                        vs.
 DEUTSCHE BANK NATIONAL TRUST COMPANY AS TRUSTEE FOR
AMERIQUEST MORTGAGE SECURITIES, INC., ASSET-BACKED PASS-
     THROUGH CERTIFICATES SERIES 2003-6; HOMEWARD
       RESIDENTIAL, INC. AND JUANITA STRICKLAND,
                                     Appellees.


               Appealed from the 201st Judicial District Court of
                            Travis County, Texas
                        Cause No. D-1-GN-13-001195


       APPELLEES’ UNOPPOSED MOTION FOR EXTENSION OF
                     TIME TO FILE BRIEF

 

TO THE HONORABLE COURT OF APPEALS:

      Pursuant to Texas Rules of Appellate Procedure 10.5(b) and 38.6(d),

Appellees, Deutsche Bank National Trust Company as Trustee for Ameriquest

Mortgage Securities, Inc., Asset-Backed Pass-Through Certificates Series 2003-6

and Homeward Residential, Inc. (“Appellees”) file this motion for extension of

time to file Appellees’ Brief, and in support show as follows:
        1.   This is an appeal from the Trial Court’s order granting Appellees’

traditional and no-evidence summary judgment and denying Appellant’s traditional

and no-evidence partial summary judgment, entered on or about on October 28,

2014.

        2.   Appellant’s brief was deemed filed on March 9, 2015.

        3.   Appellees’ brief is currently due on April 8, 2015. Appellees seek a

30 day extension of time until May 8, 2015, within which to file and serve their

brief and record excerpts.

        4.   The requested extension is not sought for purposes of delay only, but

so that justice may be served in this action. Specifically, Appellees’ counsel

requests an extension of time to file its brief due to the fact that the undersigned

counsel has overlapping deadlines that has prevented their full attention to this case

by the current response deadline.

        5.   As a result, Appellees’ counsel will not have sufficient time to

complete preparation of Appellees’ brief by April 8, 2015. Accordingly, Appellees

request an extension of time of until May 8, 2015, to file their brief so that

Appellees will have an adequate time to prepare its brief.

        6.   This is Appellees first request for an extension of time to file its brief.

No further requests for extension of time are anticipated.
                                       Prayer

      Appellees, Deutsche Bank National Trust Company as Trustee for

Ameriquest Mortgage Securities, Inc., Asset-Backed Pass-Through Certificates

Series 2003-6 and Homeward Residential, Inc., respectfully request that the Court

grant an extension of time until May 8, 2015, within which Appellees must file and

serve their brief and record excerpts in this appeal.



                                           Respectfully Submitted,

                                           /s/ Bradley E. McLain
                                           Jeremy J. Overbey
                                           Texas Bar No. 24046570
                                           joverbey@settlepou.com
                                           Bradley E. McLain
                                           Texas Bar No. 24041453
                                           bmclain@settlepou.com

                                           SETTLEPOU
                                           3333 Lee Parkway, Eighth Floor
                                           Dallas, Texas 75219
                                           (214) 520-3300
                                           (214) 526-4145 (Facsimile)

                                           ATTORNEYS FOR APPELLEES
                                          Certificate of Conference

       I hereby certify that on April 2, 2015, I conferred with counsel for Appellant
on the substance of this motion, and counsel for Appellant stated he is unopposed
to the motion.


                                                               /s/ Bradley E. McLain
                                                               Bradley E. McLain


                                              Certificate of Service

      I certify that this document was served in accordance with the Appellate
Rules of Civil Procedure on April 2, 2015, by the manner indicated upon the
following persons:

Via Electronic Service
William B. Gammon
Karla Huertas
Gammon Law Office, PLLC
1201 Spyglass Drive, Suite 100
Austin, Texas 78746
Attorneys for Appellant


                                                               /s/ Bradley E. McLain
                                                               Bradley E. McLain
          

 

 
DMS-#694622-v1-Appellees_Motion_for_Extension_of_Time_to_File_Brief.docx